Case 6:19-cv-01178-WWB-GJK Document 20 Filed 10/24/19 Page 1 of 1 PageID 62



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

RICARDO SAINVIL,

       Plaintiff,

v.                                              Case No.: 6:19-cv-1178-Orl-WWBGJK

E&R CLEANING SERVICE, INC. and
ANTHONY M. SABIA,

      Defendants.
___________________________________

                                ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant E&R CLEANING

SERVICE, INC. in Orlando, Florida on the 24th day of October, 2019.



                                          ELIZABETH M. WARREN, CLERK


                                          s/SB, Deputy Clerk


Copies furnished to:

Counsel of Record
